PER CURIAM.
We affirm an order denying Appellant’s amended motion seeking re-sentencing under Florida Rule of Criminal Procedure 3.850. The claim is based on Appellant’s belief that the sentence he will serve after Department of Corrections calculations is not what the trial court would have intended. Appellant was initially sentenced to a term of imprisonment followed by probation. He subsequently violated probation and was placed on another period of probation, which he again violated, resulting in a sentence to a term in prison with credit for time served. Appellant complains that the D.O.C. does not fully credit him with prison time served or gain time previously earned.
Appellant does not claim that his pleas to the violations of probation were involuntary, nor does he challenge the validity of the sentences imposed or seek to withdraw the pleas. We need not address the technical ground relied on by the trial court, as Appellant, patently, has not stated a legally sufficient claim for post-conviction relief. Cordova v. State, 675 So.2d 632 (Fla. 3d DCA 1996).
STONE, C.J., and WARNER and KLEIN, JJ., concur.